COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               October 22, 2015
                              No. 10-15-00217-CV
                      IN THE INTEREST OF J.D.S., A CHILD
                                       
                                       
                        From the 278[th] District Court
                             Walker County, Texas
                            Trial Court No. 1426969
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error is presented.  Accordingly the trial court's Order of Termination signed on June 9, 2015 is affirmed.
It is further ordered that appellee, the State of Texas, is awarded judgment against Tiffany Louise Lester for the State's appellate costs that were paid, if any, by the State; and all unpaid appellate court cost, if any, is taxed against Tiffany Louise Lester.
A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
PER CURIAM
SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk